Title: To James Madison from John Gavino, 2 August 1803
From: Gavino, John
To: Madison, James


					
						No. 125
						Sir
						Gibraltar 2d: August 1803
					
					I have not been honord with any of your favours since my last No: 124, to which please be referrd.  I have now to inform you that the Portuguese have sent a Person to Alicante to solicit from thence leave to go to Algeir for the purpose of treating about a Redemption of their Captives and terms of Peace: he has Presents and Cash with him to pave the way.
					Admiral Campbell who was Cruising off Cape St: Vincent has sent the squadron to England, & he is now here in the Canapuss.  A 74 will go up along.
					The Emperour of Morrocco has two of his ships at Sale ready for sea, one of 20 Guns has already the Consuls Passports.  I have the honor to be with respect Sir Your most obedt: and most Huml: Servt.
					
						John Gavino
					
					
						This moment I received the inclosed from Consul Simpson.  He tells me Comodor Morris was early in June on shore at Tripoly under Protection of the French Consul, but could settle nothing.  An English Convoy of about 40 Sail now coming in from England.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
